Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Applicant's representative Mr. Panian on 3/15/2021.
The application has been amended as follows: 
1) In claim 4 at line 3, “the tube draw” has been changed to –a tube draw--
Allowable Subject Matter
Claims 1-10, 12-14 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After completing a thorough search of independent claims 1, 10 and 21, the closest reference to Kosugi et al. (US 5137363) discloses a method of measuring and correcting the shift in a focus thereof. But none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claim 1, 10, and 21.
Regarding claims 1 and 10, a measurement system comprising “the plurality of non-contact optical micrometers comprises: a first non-contact optical micrometer mounted on a first micrometer stage; and a second non-contact optical micrometer mounted on a second micrometer stage, wherein the first non-contact optical micrometer and the second non-contact optical micrometer are positioned directly adjacent one another along the tube draw, and wherein the second micrometer stage is oriented at an angle, relative to the first micrometer stage, of approximately 45 degrees” along with other limitations in the claims 1 and 10. 
	Regarding claim 21, a tubing dimensional measurement system comprising “a micrometer assembly adapted to receive a length of glass tubing, the micrometer assembly including a plurality of non-contact optical micrometers disposed around the length of glass tubing, and the plurality of non-contact optical micrometers configured to measure an outer diameter at each of a first plurality of positions along a circumference of the length of glass tubing, wherein each of the first plurality of positions along the circumference of the length of tubing are approximately 45 degrees apart from one another, and wherein each of the second plurality of positions along the circumference of the length of tubing are approximately 45 degrees apart from one another” along with other limitations of claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Citation of Relevant Prior Art

US 20180023946 (Elliot et al.), US 20120095723 (Bobasheva et al.), US 20100141965 (Schneider et al.), US 5160978 (Faville) teaches a use of two optical micrometers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R , 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.


/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886